Citation Nr: 0830037	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-31 695A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for pes planus of 
the left foot, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for pes planus of 
the right foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hypertension.


REPRESENTATION

The veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
December 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In August 2007, the veteran testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  In October 2007, the Board 
remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A VA treatment record dated in March 2007 indicates that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA), at VA examinations in December 
2007, it was reported that the veteran was on "disability."  
VA has a duty to obtain records pertaining to any decision 
made by SSA in connection with the issues currently on 
appeal.  38 U.S.C.A. §  5103A (West 2002 & Supp. 2008); Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

2.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

